JACOBS, Circuit Judge,
dissenting:
I respectfully dissent from the majority opinion, and would affirm the district court’s rejection of Lucas’s supplemental pleading for failure to comply with the court’s order. I would also affirm the district court’s dismissal of Lucas’s initial complaint as time-barred, because it alleges acts that took place (if at all) more than three years before the initial complaint was filed.
BACKGROUND
Lucas’s several pleadings allege events on several dates at two different prisons; in tracking the procedural history, it is useful to keep in mind that Lucas was evidently transferred from the Southport Correctional Facility (“Southport”) to the Mid-State Correctional Facility (“Mid-State”) in approximately 1991.
A. The Pleadings.
The initial complaint was filed in district court in April 1993, alleging (pursuant to 42 U.S.C. § 1983) that officers and medical personnel at Southport discriminated against Lucas on the basis of race in October 1989 by confining him to medical keeplock and by inadequately treating an ankle injury that he sustained in a soccer match. On June 17, 1993, Lucas filed a motion for leave to supplement his complaint, accompanied by a proposed supplemental pleading which sought to add as new defendants several Mid-State corrections personnel who allegedly gave inadequate treatment to Lucas in March 1992 for a “headache and swelling of the head.” On October 21, 1993, Lucas filed (i) a motion for leave to amend his complaint and to add another Southport corrections officer as a defendant, together with (ii) a proposed amended complaint, and (iii) a supporting affidavit. Those documents alleged that Lucas was beaten by a corrections officer at the Southport facility in June 1990.
B. The February 17 Order.
Both of Lucas’s motions were denied in an order dated February 17, 1994. As to Lucas’s June 17,1993 motion to supplement, the district court ruled that the mistreatment alleged in the proposed pleading was insufficiently related to the 1989 ankle problem at Southport alleged in the initial complaint. That order has not been challenged on appeal.
As to Lucas’s October 21, 1993 motion for leave to file an amended complaint, the district court concluded that the proposed pleading alleged conduct sufficiently similar to that alleged in Lucas’s initial complaint.1 The district court denied Lucas’s motion to amend but granted Lucas an opportunity to plead all of his allegations concerning his mistreatment at Southport in an additional pleading if such a pleading were filed within 60 days. That order has not been challenged on appeal. It is undisputed that Lucas did not file that pleading (which he titled a “supplemental complaint”) until May 26, 1994— well after the court’s 60-day deadline had passed.
*537C. The November 23 Order.
On November 23, 1994, the district court sud sponte “vacated and nullified” the late-filed supplemental pleading. The district court then dismissed Lucas’s initial complaint on the grounds that it did not allege incidents occurring within the applicable three-year limitations period. That order, rejecting the late-filed pleading and dismissing the initial complaint on limitations grounds, is the subject of this appeal.
DISCUSSION
In my view, the district court did not abuse its discretion in rejecting Lucas’s supplemental pleading. First, the sanction imposed for Lucas’s failure to comply with the conditional February 17 order was the rejection of the supplemental pleading filed out of compliance with the condition — not dismissal of Lucas’s entire action. Although the court also dismissed the initial complaint in the same order, the court did so on other sufficient grounds (the statute of limitations) rather than by way of a sanction. This appeal therefore does not resemble cases (such as those relied upon in the majority opinion) in which the sanction imposed was the dismissal of the action. See, e.g., Jackson v. City of New York, 22 F.3d 71, 74-75 (2d Cir.1994) (case dismissed for failure to submit joint pre-trial order); Nita v. Connecticut Dep’t of Envtl. Protection, 16 F.3d 482, 485 (2d Cir.1994) (case dismissed for failure to submit to discovery); Minnette v. Time Warner, 997 F.2d 1023, 1027 (2d Cir.1993) (case dismissed for failure to respond to motion to dismiss); Alvarez v. Simmons Mkt. Research Bureau, Inc., 839 F.2d 930, 932 (2d Cir.1988) (case dismissed for failure to submit proposed pretrial order); Harding v. Federal Reserve Bank, 707 F.2d 46, 49 (2d Cir.1983) (case dismissed for failure to comply with deadline for filing amended complaint).
Second, the district court’s decision to reject the supplemental pleading was by no means an abuse of discretion. The majority opinion holds that the district court should have applied the five-factor test, set forth in Harding, 707 F.2d at 50, for reviewing a dismissal made pursuant to Fed.R.Civ.P. 41(b).2 I believe that the Harding test is inapplicable, because the rejection of Lucas’s proposed supplemental pleading is not tantamount to dismissal of a complaint by entry of judgment under Rule 41(b). But even if one reviews the Harding factors, they militate in favor of dismissal here.
Duration. Lucas was given 60 days in which to file his supplemental pleading, and delayed between nine and thirty-eight days in filing that pleading. This period cannot be deemed insignificant. Cf. Harding, 707 F.2d at 51 (reversing dismissal under Rule 41 where district court gave plaintiff only twenty days in which to file amended complaint, and denied plaintiffs motion to extend time by three days). Moreover, when it arrived, the supplemental pleading sought to reliti-gate claims that had already been fully litigated in the New York State Court of Claims.
Notice. The February 17 order denied Lucas’s motion for leave to amend his initial complaint, “but "without prejudice to his filing, within sixty days of the filing of this Memorandum and Order, a ‘supplemental complaint’ setting forth additional claims.” Lucas was thereby made aware that, unless he complied within the 60-day time period, this opportunity might be lost and his supplemental pleading might be rejected. Cf. Nita, 16 F.3d at 486 (reversing dismissal where plaintiff received no notice that “case was on the brink of dismissal if she failed to respond” to the defendants’ motions to dismiss); Alvarez, 839 F.2d at 932-33 (reversing dismissal where “[t]he district court gave no warning that missing the February 13 deadline ... would result in such drastic action as dismissal”); Harding, 707 F.2d at 52 (revers*538ing dismissal where record provided no indication that dismissal would result from noncompliance with court order). A pro se litigant is afforded leniency in asserting his claims, see Branum v. Clark, 927 F.2d 698, 705 (2d Cir.1991), but the indulgence afforded to a pro se litigant should not extend to the disregard of a judge’s plain directives. The concept of “sixty days” can be understood and appreciated without a legal education. (One would have to be a lawyer to believe that “sixty days” is an elusive concept.)
Prejudice To Defendants. Lucas filed a total of four pleadings with the district court. The last three sought either to relitigate claims that he had brought in state court or to allege facts concerning incidents not alleged in the initial complaint. I think that the defendants suffered a detriment by this cascade of pleadings, and had a strong interest in the court’s enforcement of some discipline on this pro se litigant, but it would be difficult to say that the period of delay in filing the supplemental pleading worked a separate and distinct prejudice on them.
Opportunity To Be Heard. Lucas’s right to due process was unaffected by dismissal because Lucas had already been afforded an opportunity to fully litigate his claims in state court, and because Lucas’s initial federal complaint was not the object of the sanction imposed. Cf. Harding, 707 F.2d at 51 (reversing dismissal where district court dismissed entire complaint because amended pleading was not timely filed).
Efficacy Of Lesser Sanctions. The district court in fact imposed a lesser sanction than outright dismissal. Only Lucas’s supplemental pleading was rejected for non-compliance with the court order, and his initial complaint remained to be considered (and ultimately dismissed) on its own terms. I can think of no lesser sanction that the court could have imposed on Lucas, particularly since the February 17 order afforded Lucas substantial leniency in permitting him to file a supplemental pleading in the first place. See id. at 51 (suggesting that, where amended pleading was not timely filed, court should have “considered simply denying the requested extension and allowing the case to proceed on the existing pleadings”).
Accordingly, I would affirm the district court’s rejection of Lucas’s supplemental pleading. I would also affirm dismissal of Lucas’s initial complaint as time-barred. Having voided the untimely supplemental pleading, the November 23 order proceeded to consider the claims set forth in Lucas’s initial complaint, and dismissed them on the ground that they were untimely under N.Y. Civ. Prac. L. & R. 214.2. That provision fixes a three-year period of limitations for actions arising under a statute, and applies here. See Owens v. Okure, 488 U.S. 235, 236, 109 S.Ct. 573, 574, 102 L.Ed.2d 594 (1989) (state limitation period governs actions brought under 42 U.S.C. § 1983). Lucas’s initial complaint was filed on April 19, 1993, and the incidents alleged therein occurred (at the latest) in January 1990. The claims set forth in that complaint therefore were time-barred.
It may (or may not) be true that, under the relation-back doctrine expressed in Havens Realty Corp. v. Coleman, 455 U.S. 363, 380-81, 102 S.Ct. 1114, 1125-26, 71 L.Ed.2d 214 (1982), the claims contained in Lucas’s initial complaint (concerning events occurring prior to January 1990) would have become viable if the district court had accepted the untimely supplemental pleading, which alleged a beating on June 26, 1990. But that does not support the majority’s implicit conclusion that the dismissal of the time-barred initial complaint was a sanction for Lucas’s failure to comply with the February 17, 1994 order. Although both dispositions (rejection of the supplemental pleading and dismissal of the initial complaint) were accomplished in a single order, Lucas cannot expect that his noncompliance with the order on supplementation would insulate his initial complaint from dismissal on any otherwise applicable ground. In my view, Lucas should not be able to avail himself of the relation-back doctrine embodied in Fed. R. Civ. Proc. 15(c), because I would hold that the supplemental pleading was properly rejected. The district court therefore properly held that Lucas’s *539initial complaint was time-barred under the applicable three-year statute of limitations.

. Lucas neglected to inform the district court that he had brought an action in the State Court of Claims seeking compensatory damages for assault and battery arising from the same conduct on which his supplemental complaint was based. On November 24, 1992, the Court of Claims found that the defendants were not negligent in initially treating Lucas’s ankle injury, but were negligent in confining Lucas to his cell without reassessing his medical condition, and awarded Lucas $250 for pain and discomfort.


. The majority asserts that the district court "should have” walked through each of the five factors set forth in Harding. However, those are "the factors that an appellate court, viewing the record as a whole, need assess in ruling on the district court’s dismissal for failure to prosecute.” Romandette v. Weetabix Co., 807 F.2d 309, 312 (2d Cir.1986) (emphasis added). There is no requirement that a district court consider each factor, either on or off the record, in dismissing an action under Rule 41(b) or in rejecting a supplemental pleading that was filed out of time. See Nita, 16 F.3d at 485; Alvarez, 839 F.2d at 932; Harding, 707 F.2d at 50.